Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This action is responsive to U.S. Patent application 17005668, filed on 8/28/2020. This application is a continuation of U.S. Patent Application 15376465 (“the parent case”) now U.S. Patent 10,795,556. Patent ‘5556 is a continuation of U.S. Patent Application 14152635 which is a continuation U.S. Patent Application 12118417. 
	This action is made non-final.
Claims 1-20 are pending in this case. Claims 1, 11, and 15 are independent claims. The information disclosure statement filed on 8/28/2020 has been entered and considered by the examiner.

Drawings
	The drawings filed on 11/3/2020 have been accepted by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10795556. Although the claims at issue are not identical, they are not patentably distinct from each other because: 

1. Claim 15 of Patent ‘9411 disclose a system for timber management on a land base, (Claim 15 of Patent ‘9411 discloses “[a] system for timber management on a land base, comprising”)comprising:
a timber management machine; (Claim 15 of Patent ‘9411 discloses “a machine performing land management work operations on the land base;” )
a computing device for use in the timber management machine; (Claim 15 of Patent ‘9411).
a touch screen display operatively connected to the computing device for use by an operator of the timber management machine; (Claim 15 of Patent ‘9411 discloses “a computing device for use in the timber management machine;”)
a geoposition determining device operatively connected to the computing device for determining position of the timber management machine;
a software application executing on the computing device, wherein the software application provides for: (Claim 15 of Patent ‘9411 discloses “a geoposition determining device operatively connected to the computing device for determining position of the timber management machine; a software application executing on the computing device, wherein the software application provides for:”)
(a) displaying a GIS module on the touch screen display, the GIS module adapted to display a map and a plurality of data layers on the map, wherein at least one of the plurality of data layers is indicative of timber operations; (Claim 15 of Patent ‘9411 discloses “displaying a GIS module on the touch screen display, the GIS module adapted to display a map and a plurality of data layers on the map to the operator of the timber management machine, wherein at least one of the plurality of data layers comprises points indicative of timber management machine operations performed using the timber management machine and locations of the points.”)
(b) providing a user interface on the touch screen display, the user interface allowing for:
(1) using a distance measurement tool to allow for onscreen distance measurement using the touch screen display; (Claim 15 of Patent ‘9411 discloses “using a distance measurement tool to allow for onscreen distance measurement using the touch screen display. . .“)
(2) using an area measurement tool to provide for onscreen area measurement using the touch screen display; and (Claim 15 of Patent ‘9411 “onscreen creation of polygons for area determination using the touch screen display;”)
(3) generating land management alerts and displaying the land management alerts on the touch screen display. (Claim 15 of Patent ‘9411 “displaying the land management alerts on the touch screen display”)

Claim 15 is similar in scope to Claim 1 and is rejected for the same reasons.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-3, 5, 7-10, and 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HARVEST TRACKING AND NAVIGATION WITH GPS by Michael E. Wolfe, Department of Geodesy and Geomatics Engineering University of New Brunswick (Wolfe) as disclosed in the IDS filed by Applicant on 8/28/2020.

1. A system for timber management on a land base, comprising:
a timber management machine; (See Wolf at Page 33 ¶1 a feller is disclosed. A feller is held to constitute a timber management machine.)
a computing device for use in the timber management machine; (See Wolf at Page 3 pp 2 where a harvest management system for timber is disclosed).
a touch screen display operatively connected to the computing device for use by an operator of the timber management machine; (See Wolf at Page 44, item 3.2.3 where the use of a touch-screen based computing device in the field is disclosed)
a geoposition determining device operatively connected to the computing device for determining position of the timber management machine; (See Again Wolf at Page 33 ¶1  where disclosed is the following statement “with a feller buncher on a clearcut prescription. The objective of the project was to identify turnkey, accurate and low-cost 
a software application executing on the computing device, wherein the software application provides for:
(a) displaying a GIS module on the touch screen display, the GIS module adapted to display a map and a plurality of data layers on the map, wherein at least one of the plurality of data layers is indicative of timber operations; ( See Wolf at Page 12 ¶1 where a display map with data layers is disclosed. It is specifically stated that “[t]he mapping data must convey all necessary information for navigation and decision making within the cut block.” See also Wolfe at Page 11 where item (v) is “drawing layer management.”)
(b) providing a user interface on the touch screen display, the user interface allowing for:
(1) using a distance measurement tool to allow for onscreen distance measurement using the touch screen display; (See Wolfe at Page 11 ¶ 1 item (iv) where distance measurement is disclosed)
(2) using an area measurement tool to provide for onscreen area measurement using the touch screen display; and (See Wolfe at page 11 ¶ item (iv) where area measurement is disclosed.)
(3) generating land management alerts and displaying the land management alerts on the touch screen display. (See Wolfe at Page 11 “The harvest operators indicated that an audible alert should indicate when the harvester (GPS position) is in the vicinity of the block boundary or riparian buffer zone.)
 

2. Wolfe discloses the limitations of Claim 1.
Wolf discloses a limitation wherein the generating land management alerts comprise providing alerts when land boundaries are crossed. (See Wolfe at Page 11 “The harvest operators indicated that an audible alert should indicate when the harvester (GPS position) is in the vicinity of the block boundary or riparian buffer zone.”)

3. Wolfe discloses the limitations of Claim 2.
Wolf discloses a limitation wherein the user interface further provides for selecting one or more of the plurality of data layers for display on the map. (See again Wolfe at Page 11 where item (v) is “drawing layer management.” This is held to teach the above limitation because it implies choosing which layers will be drawn, which would be the equivalent of selecting one or more layers.)


5. Wolfe discloses the limitations of Claim 1.
Wolf discloses a limitation further comprising an interface operatively connected to the computing device for operatively connecting one or more sensors associated with machine operations of the timber management machine to the computing device. (See Wolfe at Page 11. The GPS position is held to constitute a sensor as described by applicant.).

7. Wolfe discloses the limitations of Claim 1.
Wolf discloses a limitation wherein the timber management machine is a feller buncher. (See Wolf at Page 33 ¶1 a feller buncher is disclosed) 
Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine the cited embodiments disclosed in Wolfe. The Wolf is analogous to the Applicant’s invention in that both relate to integrating digital technology, especially GPS and GIS, into timber management. The motivation to combine the touch screen device of Wolfe at pg. 44 with the various embodiments in Pages 11, 12, 13 and 33 such as distance measurement and line drawing, would have been improved utilization of the various forms of information for harvest productivity as taught by Wolfe at Page 2.

8. Wolfe discloses the limitations of Claim 1.
Wolf discloses a limitation further comprising a wireless transceiver operatively connected to the computing device and wherein the computing device is configured to receive data from forestry equipment and display the data on the map of the GIS application. (See Wolfe at page 17 where radio transceiver service for GPS supplementation is disclosed. While this service provides location data for the harvester, such data would necessarily be presented on any display tracking the movement of the harvester.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine the cited embodiments disclosed in Wolfe. The Wolf is analogous to the Applicant’s invention in that both relate to integrating digital technology, especially GPS and GIS, into timber management. The motivation to combine the touch screen device of Wolfe at pg. 44 with location data tracking in Page 17 would have been improved utilization of the that data for harvest productivity as taught by Wolfe at Page 2.

9. Wolfe discloses the limitations of Claim 1.
 Wolfe discloses a limitation wherein the GIS application further comprises at least one data layer consisting of location of workers, location of machines, a tract shape file, an aerial image, a LIDAR topography, corridor guidance lines, trees harvested, timber bundles laid down, timber bundles picked up, road mapping, tonnage yield monitoring, environmental impact data, stream management zone data, endangered species data, invasive species data, environmental hazard data, wheel slippage data, sustainable forestry initiative data, or combinations thereof. (See Wolfe at Page 133 where disclosed are harvest trail layouts which teach the limitations of corridor guidance lines. See Wolfe at page 91 where aerial spraying is discussed, which suggests aerial imaging. See Wolfe at page 94 where terrain variability is disclosed which would 
Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine the cited embodiments disclosed in Wolfe. The Wolf is analogous to the Applicant’s invention in that both relate to integrating digital technology, especially GPS and GIS, into timber management. The motivation to combine the touch screen device of Wolfe at pg. 44 with harvesting trails layout in 133 and would have been improved utilization of the various forms of information for harvest productivity as taught by Wolfe at Page 2. Mapping the remaining elements would have been motivated by BMP.

10. Wolfe discloses the limitations of Claim 1.
Wolf discloses a limitation wherein the user interface further provides for showing current location of the timber management machine. (See Wolfe at Page 11 “The location of the harvest vehicle with respect to its surroundings can be portrayed with a moving map display.”)

15. A system for management of a land base, comprising: 
a software application executing on a computer system comprising a computer, a touch screen display operatively connected to the computer, a wireless transceiver operatively connected to the computer and a geoposition determining device operatively connected to the computer; wherein the software application provides for: 
(a) displaying a GIS module on the touch screen display, the GIS module adapted to display a map and a plurality of data layers on the map, wherein at least one of the plurality of data layers is indicative of land management operations; (See Wolf at Page 12 ¶1 where a display map with data layers is disclosed. It is specifically stated that “[t]he mapping data must convey all necessary information for navigation and decision making within the cut block.” See also Wolfe at Page 11 where item (v) is “drawing layer management.”)
(b) providing a user interface on the touch screen display, the user interface allowing for: 
(1) using a distance measurement tool to allow for onscreen distance measurement using the touch screen display; (See Wolfe at Page 11 ¶ 1 item (iv) where distance measurement is disclosed)
(2) using an area measurement tool to allow for onscreen area measurement using the touch screen display; (See Wolfe at page 11 ¶ item (iv) where area measurement is disclosed.)
selecting one or more of the plurality of data layers for display on the map; (See also Wolfe at Page 11 where item (v) is “drawing layer management.”)
(3) receiving data including operator notes and activity events associated with operation of equipment; (See Wolfe at Page 47-49 and Figure 13 where a system for operator notes called Fieldnotes is disclosed.).
(c) generating land management alerts and displaying the land management alerts on the touch screen display. (See Wolfe at Page 11 “The harvest operators indicated that an audible alert should indicate when the harvester (GPS position) is in the vicinity of the block boundary or riparian buffer zone. See also wolf at 49-50 where it is discussed how a boundary feature with alerts may be easily integrated into the FieldNote feature.)

16. Wolfe discloses the limitations of Claim 15.
Wolf discloses a limitation wherein the step of generating land management alerts comprises providing an alert when a land boundary is crossed. (See Wolfe at Page 11 “The harvest operators indicated that an audible alert should indicate when the harvester (GPS position) is in the vicinity of the block boundary or riparian buffer zone.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine the cited embodiments disclosed in Wolfe. The Wolf is analogous to the Applicant’s invention in that both relate to integrating digital technology, especially GPS and GIS, into timber management. The motivation to combine the touch screen device of Wolfe at pg. 44 with the various embodiments in Pages 11, 12, 13 and 33 such as distance measurement and line drawing, would have been improved utilization of the various forms of information for harvest productivity as taught by Wolfe at Page 2.
Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine the cited embodiments disclosed in Wolfe. The Wolf is 

17. Wolfe teaches the limitations of Claim 16. 
Wolfe discloses a limitation wherein the user interface further allows for selecting a land management operation to perform. (See Wolfe at 81 where Better Management Practice (BMP) is disclosed. This implies a plurality of land management activities. It would be obvious to link said activities to visual display layers or screen selections as taught in Claim 15, because it would be apparent to one of skill in the art at the time of invention that visual information related to these activities would increase efficiency, particularly where heavy equipment is involved.).

18. Wolfe teaches the limitations of Claim 17. 
Wolfe discloses a limitation wherein the software application further provides for importing one or more additional data layers. (See Wolfe at Page 39 section 3.1.1 where the download of mapping data into the harvest navigation system is disclosed. Mapping data teaches the limitation of one or more layers of data. Even if the mapping data were to merely constitute the same layers updated, the broadest reasonable 
Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine the cited embodiments disclosed in Wolfe. The Wolf is analogous to the Applicant’s invention in that both relate to integrating digital technology, especially GPS and GIS, into timber management. The motivation to combine the touch screen device of Wolfe at pg. 44 with downloading map data in 39 would have been improved utilization of the various forms of information for harvest productivity as taught by Wolfe at Page 2.

19. Wolfe teaches the limitations of Claim 17. 
Wolfe discloses a limitation wherein the step of importing comprises connecting to a remote server through the wireless transceiver and importing the one or more additional data layers from the remote server. (See Wolfe at Page 75 ¶4 where a satellite data stream is disclosed as a source of almanac data. Almanac data will be used to map satellites which is data that is later used to create real time maps by determining the user location. See also Wolfe at 17 where a radio modem is disclose.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine the cited embodiments disclosed in Wolfe. The Wolf is analogous to the Applicant’s invention in that both relate to integrating digital technology, especially GPS and GIS, into timber management. The motivation to combine the touch screen device of Wolfe at pg. 44 with retrieving map data from a .

Claims 4 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolfe in view of Technology in the Forrest, Eco-Link volume 12, No. 2, Temperate Forest Foundation Year 2002 (TFF) as disclosed in the IDS filed by Applicant on 8/28/2020.

4. Wolf discloses the limitations of Claim 3.
Wolf does not specifically disclose a limitation wherein the plurality of layers include:
(a) a skidder data layer for the skidder data; 
(b) a feller buncher data layer for the feller buncher data; and 
(c) a loader data layer for the loader data.
TFF and Wolf suggest these limitations. (The three limitations above are held to constitute obvious variations of the teachings of Wolfe. The data disclosed in the systems of Wolfe are held to teach the limitations of skidder data, feller buncher data, and loader data, because the data of Wolfe would have benefitted all three of these operation. It would therefore have been obvious to try giving these machines custom data files in the system of Wolfe page 133, or naming a general timber harvester file after any one of these machines, which are present in TFF.
The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The obviousness analysis cannot be confined by . . . 

The MPEP states the following regarding rationales for determining obviousness:

[E]xemplary rationales that may support a conclusion of
obviousness include: “Simple Substitution of One Known Element for Another To Obtain Predictable Results; . . . 

To reject a claim based on this rationale  . . . [o]ffice personnel must articulate the following:
(1)    a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2)     a finding that the substituted components and their functions were known in the art;
(3)     a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a
conclusion of obviousness.
MPEP §2143.
 
The examiner finds as follows:
(1) that prior art contained a device (method, product, etc.) which taught the use of the three machines claimed, and of a layered map display, differed from the claimed device by the substitution of placing a certain type of machine as a custom layer;
(2) that the substituted components and their functions were known in the art because both machines and layers were taught by Wolfe;
(3) that one of ordinary skill in the art could have substituted one known element for another, because placing these elements in layers would make them easy to organize.

Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine the cited embodiments disclosed in Wolfe. The Wolf is analogous to the Applicant’s invention in that both relate to integrating digital technology, especially GPS and GIS, into timber management. The motivation to combine the touch screen device of Wolfe at pg. 44 with the various embodiments in Pages 11, 12, 13 and 33 such as distance measurement and line drawing, would have been improved utilization of the various forms of information for harvest productivity as taught by Wolfe at Page 2.

6. Wolf discloses the limitations of Claim 1.
Wolf does not specifically disclose a limitation wherein the timber management machine is a skidder. 
TFF discloses this limitation. (See TFF at Page 6, under the subheading “Tree Length Systems” where disclosed is a skidder and a feller-buncher working in tandem.)



Claims  11, 13, 14, and 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HARVEST TRACKING AND NAVIGATION WITH GPS by Michael E. Wolfe in view of U.S. 20040250908(Hicks) as disclosed by applicant in the IDS mailed on 8/28/2020.

11. A system for timber management of a land base, comprising: 
a computing device; 
a touchscreen display operatively connected to the computing device; (See Wolf at Page 44, item 3.2.3 where the use of a touch-screen based computing device in the field is disclosed)
a geoposition determining device in operative communication with the computing device;
 a GIS application executing on the computing device; (See Wolf at Page 3 pp 2 where a harvest management system for timber is disclosed).
wherein the GIS application provides for displaying a map showing a current location determined by the geoposition determining device and a plurality of layers of data on the map; ; (See Wolfe at Page 11 “The location of the harvest vehicle with respect to its surroundings can be portrayed with a moving map display.” See also Wolf at Page 12 ¶1 where a display map with data layers is disclosed. It is specifically stated that “[t]he mapping data must convey all necessary information for navigation and decision making within the cut block.” See also Wolfe at Page 11 where item (v) is “drawing layer management.”)

wherein the GIS application provides an onscreen distance measurement tool to assist the user in performing work operations on the land base by calculating distance between two points selected by the user through the touchscreen display; (See Wolfe at Page 11 ¶ 1 item (iv) where distance measurement is disclosed. See Wolfe Page 133 where lines and endpoints are disclosed in the context of distance measuring.)
wherein the GIS application provides at least one of skidder data, feller buncher data, and loader data to the user; (See Wolf at Page 33 ¶1 a feller is disclosed. A feller is held to constitute a timber management machine.)
wherein the GIS application provides for generating land management alerts and displaying the land management alerts on the touch screen display. (See Wolfe at Page 11 “The harvest operators indicated that an audible alert should indicate when the harvester (GPS position) is in the vicinity of the block boundary or riparian buffer zone.)

Wolfe May not disclose the following wherein the at least one of skidder data, feller buncher data, and loader data shows the user the real time land base operations of a separate user located in a skidder, feller, or loader;
Hicks discloses this limitation (See Hicks at [0052] where disclosed is coordination of timber harvesting machines by the transmission of location data.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine Wolfe and Hicks. The two are analogous to the Applicant’s invention in that both relate to integrating digital technology, especially GPS and GIS, into timber management. The motivation to do so would have been improved harvest work efficiency as disclosed by Hicks at [0003].

13. Wolfe discloses the limitations of Claim 11.
Wolf discloses a limitation further comprising a wireless transceiver operatively connected to the computing device and wherein the computing device is configured to receive data from forestry equipment and display the data on the map of the GIS application. (See Wolfe at page 17 where radio transceiver service for GPS supplementation is disclosed. While this service provides location data for the harvester, such data would necessarily be presented on any display tracking the movement of the harvester.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine the cited embodiments disclosed in Wolfe. The Wolf is analogous to the Applicant’s invention in that both relate to integrating digital technology, especially GPS and GIS, into timber management. The motivation to combine the touch screen device of Wolfe at pg. 44 with location data tracking in Page 17 would have been improved utilization of the that data for harvest productivity as taught by Wolfe at Page 2.

14. Wolfe discloses the limitations of Claim 11.
Wolf discloses a limitation further comprising a plurality of machine sensors operatively connected to the computing device for collecting data indicative of work operations performed on the land base and wherein the GIS application provides for generating map points indicative of the work operations. (See Wolfe at Page 133 where 

20. Wolfe discloses the limitations of Claim 19.
Wolf does not disclose a limitation wherein the step of importing comprises wirelessly connecting to a second computer system and importing the one or more additional data layers from the second computer system. 
(See Hicks at [0052] where disclosed is coordination of timber harvesting machines by the transmission of location data. This teaches the limitation of a second layer from another computer system remotely connected.) 

Claims 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolf in view of Hicks and in further view of TFF.
12. Wolf and Hicks discloses the limitations of Claim 11.

Wolf and Hicks may not specifically disclose a limitation wherein the plurality of layers include:
(a) a skidder data layer for the skidder data; 
(b) a feller buncher data layer for the feller buncher data; and 
(c) a loader data layer for the loader data.
TFF and Wolf suggest these limitations. (The three limitations above are held to constitute obvious variations of the teachings of Wolfe. The data disclosed in the systems of Wolfe are held to teach the limitations of skidder data, feller buncher data, 
The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The obviousness analysis cannot be confined by . . . overemphasis on the importance of published articles and the explicit content of issued patents. . . . . In many fields it may be that there is little discussion of obvious techniques or combinations, and it often may be the case that market demand, rather than scientific literature, will drive design trends. KSR , 550 U.S. at ___, 82 USPQ2d at 1396.

The MPEP states the following regarding rationales for determining obviousness:

[E]xemplary rationales that may support a conclusion of
obviousness include: “Simple Substitution of One Known Element for Another To Obtain Predictable Results; . . . 

To reject a claim based on this rationale  . . . [o]ffice personnel must articulate the following:
(1)    a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2)     a finding that the substituted components and their functions were known in the art;
(3)     a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a
conclusion of obviousness.
MPEP §2143.
 
The examiner finds as follows:

(2) that the substituted components and their functions were known in the art because both machines and layers were taught by Wolfe;
(3) that one of ordinary skill in the art could have substituted one known element for another, because placing these elements in layers would make them easy to organize.
(4) and that the results of the substitution would have been predictable, that an observer wanting to see a particular machine would see the benefit of limiting the view to one type of machine as obvious at the time of invention; and that no further analysis is necessary in holding the subject matter of Claim 4 obvious in light of the guidelines of MPEP §2134.
Accordingly it would have been obvious to one of ordinary skill in the art at the time of invention to combine the cited embodiments disclosed in Wolfe. The Wolf is analogous to the Applicant’s invention in that both relate to integrating digital technology, especially GPS and GIS, into timber management. The motivation to combine the touch screen device of Wolfe at pg. 44 with the various embodiments in Pages 11, 12, 13 and 33 such as distance measurement and line drawing, would have been improved utilization of the various forms of information for harvest productivity as taught by Wolfe at Page 2.

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure is as follows:
US-8042300-B2		10-2011 	Bigelow; Fred H
US-20080236463-A1	10-2008	Bigelow; Fred H.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K SHREWSBURY whose telephone number is (571)270-7973.  The examiner can normally be reached on Monday – Friday 9AM-5PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, William Bashore can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NATHAN  SHREWSBURY/
Examiner, Art Unit 2175
3/7/2022




							/WILLIAM L BASHORE/                                                                                                     Supervisory Patent Examiner, Art Unit 2175